


EXECUTION VERSION


SECOND AMENDMENT TO TERM LOAN AGREEMENT




This SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
August 28, 2014, by and among FEDERAL REALTY INVESTMENT TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of November
22, 2011 (as amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is hereby amended by replacing the table in the
definition of “Applicable Margin” set forth in Section 1.1. with the following
table:


Level
Borrower’s Credit Rating (S&P/Moody’s or equivalent)
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
1
A-/A3 (or equivalent) or better
0.900%
0.000%
2
BBB+/Baa1 (or equivalent)
0.975%
0.000%
3
BBB/Baa2 (or equivalent)
1.150%
0.150%
4
BBB-/Baa3 (or equivalent)
1.400%
0.400%
5
Lower than BBB-/Baa3 (or equivalent)
1.900%
0.900%



(b)The Credit Agreement is further amended by restating the definition of
“Maturity Date” set forth in Section 1.1. in its entirety as follows:


“Maturity Date” means November 21, 2018, or such later date to which the
Maturity Date may be extended pursuant to Section 2.10.


(c)The Credit Agreement is further amended by adding the following Section 2.10.
to the end of Article II:


Section 2.10. Extension of Maturity Date.


The Borrower shall have the right, exercisable one time, to extend the Maturity
Date by one year. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 90 days but not more than 180
days prior to the current Maturity Date, a written request for such extension
(an “Extension Request”). The Administrative Agent shall notify the Lenders if
it receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Maturity Date shall be extended
for one year effective upon receipt by the




--------------------------------------------------------------------------------




Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (y): (x) immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances which
are not prohibited under the Loan Documents and (y) the Borrower shall have paid
the Fees payable under Section 3.5.(c). Any extension shall constitute
certification by the Borrower to the effect that the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B) are true and correct and the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders that the foregoing conditions have been satisfied.


(d)The Credit Agreement is further amended by adding the following subsection
(c) to Section 3.5.:


(c)    Maturity Extension Fee. If the Borrower exercises its right to extend the
Maturity Date in accordance with Section 2.10., the Borrower shall pay to the
Administrative Agent for the account of each Lender a fee equal to 0.10% of the
outstanding principal amount of such Lender’s Loan. Such fee shall be due and
payable in full on the date the Administrative Agent receives the Extension
Request pursuant to Section 2.10.


(e)The Credit Agreement is further amended by restating Section 6.2. thereof in
its entirety as follows:


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Maturity Date is effected
pursuant to Section 2.10. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited hereunder. All such representations and warranties shall survive
the effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.


(f)The Credit Agreement is further amended by restating clause (x) of Section
12.6.(d) thereof in its entirety as follows:


(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender to the extent subject to such participation, except
as set forth in Section 2.10.,


(g)The Credit Agreement is further amended by restating Section 12.7.(c)(iv)
thereof in its entirety as follows:




--------------------------------------------------------------------------------






(iv)    modify the definition of “Maturity Date” (except in accordance with
Section 2.10.), otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations;


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Lenders;


(b)    a certificate of the Borrower, signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying that (i) no Default or Event of
Default has occurred and is continuing as of the date hereof nor will exist
immediately after giving effect to this Amendment and (ii) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents (including this Amendment) to which any of them is a party,
are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of the
date hereof immediately after giving effect to this Amendment except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances not prohibited thereunder;


(c)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and the Arrangers, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid; and


(d)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. This Amendment has been duly
executed and delivered by the duly authorized officers of the Borrower, and each
of this Amendment and the Credit Agreement, as amended by this Amendment, is a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.


(b)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations




--------------------------------------------------------------------------------




and warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited thereunder.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment is a Loan Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.


 
 
FEDERAL REALTY INVESTMENT TRUST
 
 
 
 
By:
/s/ James M. Taylor, Jr.
 
 
Name: James M. Taylor, Jr.
 
 
Title: Executive Vice President - Chief Financial Officer and Treasurer

























































[Signatures Continued on Next Page]






























--------------------------------------------------------------------------------








[Signature Page to Second Amendment to Term Loan Agreement for Federal Realty
Investment Trust]




 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
  Administrative Agent and as a Lender
 
 
 
 
By:
/s/ William R. Lynch III
 
 
Name: William R. Lynch III
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as
 
 
  Syndication Agent and as a Lender
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Name: Frederick H. Denecke
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to Second Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
REGIONS BANK, as a Documentation Agent and
 
 
  as a Lender
 
 
 
 
By:
/s/ Kerri L. Raines
 
 
Name: Kerri L. Raines
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Second Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
SUNTRUST BANK, as a Documentation Agent and as a
 
 
  Lender
 
 
 
 
By:
/s/ Danny Stover
 
 
Name: Danny Stover
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Second Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
TD BANK, N.A., as a Lender
 
 
 
 
By:
/s/ William M. Brandt, Jr.
 
 
Name: William M. Brandt, Jr.
 
 
Title: Vice President



